Name: 92/395/EEC: Council Decision of 20 July 1992 on the conclusion of an Agreement in the form of an exchange of letters concerning the provisional application of the Agreement on relations in the sea fisheries sector between the European Economic Community and the Kingdom of Morocco initialled in Brussels on 15 May 1992
 Type: Decision
 Subject Matter: fisheries;  Africa;  European construction
 Date Published: 1992-08-01

 Avis juridique important|31992D039592/395/EEC: Council Decision of 20 July 1992 on the conclusion of an Agreement in the form of an exchange of letters concerning the provisional application of the Agreement on relations in the sea fisheries sector between the European Economic Community and the Kingdom of Morocco initialled in Brussels on 15 May 1992 Official Journal L 218 , 01/08/1992 P. 0135 - 0136COUNCIL DECISION of 20 July 1992 on the conclusion of an Agreement in the form of an exchange of letters concerning the provisional application of the Agreement on relations in the sea fisheries sector between the European Economic Community and the Kingdom of Morocco initialled in Brussels on 15 May 1992 (92/395/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 155 (2) (b) thereof, Having regard to the Agreement on relations in the sea fisheries sector between the European Economic Community and the Kingdom of Morocco signed in Rabat on 25 May 1988 (1), Having regard to the proposal from the Commission, Whereas the Community and the Kingdom of Morocco began negotiations pursuant to Article 12 (2) of the Agreement to determine the arrangements to apply after expiry of the Agreement, which meanwhile was provisionally extended until 30 April 1992 (2); Whereas following those negotiations the Community and the Kingdom of Morocco initialled a new Agreement on their relations in the sea fisheries sector which ensures fishing opportunities for Community fishermen in the waters over which Morocco has sovereignty or jurisdiction; Whereas, pursuant to Article 155 (2) (b) of the Act of Accession, the Council is required to determine the procedures appropriate to take into consideration all or part of the interests of Ceuta and Melilla when it adopts decisions, case by case, particularly with a view to the conclusion of fisheries agreements with third countries; whereas the said procedures need to be determined in this particular case; Whereas, in order to avoid a long interruption in the fishing activities of Community vessels, the two Parties also initialled an exchange of letters providing for the provisional application of the Agreement from 1 May 1992; whereas it is therefore urgent that this exchange of letters be concluded as soon as possible, pending the conclusion of the Agreement in accordance with Articles 43 and 113 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters concerning the provisional application of the Agreement on relations in the sea fisheries sector between the European Economic Community and the Kingdom of Morocco is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 In order to take into consideration the interests of Ceuta and Melilla, the Agreement and, to the extent required for its application, the provisions of the common fisheries policy relating to the conservation and management of fishery resources shall also apply to vessels flying the flag of Spain which are recorded on a permanent basis in the registers of the competent authorities at local level (registros de base) in Ceuta and Melilla, under the conditions defined in note 6 of Annex I to Council Regulation (EEC) No 1135/88 of 7 March 1988 concerning the definition of the concept of 'originating products' and methods of administrative cooperation in trade between the customs territory of the Community, Ceuta, Melilla and the Canary Islands (3). Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an exchange of letters in order to bind the Community (4). Done at Brussels, 20 July 1992. For the Council The President D. HURD (1) OJ No L 181, 12. 7. 1988, p. 1. (2) OJ No L 91, 7. 4. 1992, p. 27. (3) OJ No L 114, 2. 5. 1988, p. 1. (4) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.